OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100 Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end: June 30, 2012 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER EQUITY FUND The Cutler Trust ANNUAL REPORT June 30, 2012 CUTLER EQUITY FUND TABLE OF CONTENTS Page Letter to Shareholders 4 Management Discussion of Fund Performance 5 Performance Information 8 Portfolio Information 9 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 22 About Your Fund’s Expenses 23 Federal Tax Information 24 Trustees and Officers of the Trust 25 Additional Information 27 Approval of Investment Advisory Agreement 28 2 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS To The Cutler Trust Shareholders: Please find enclosed the Cutler Equity Fund (the “Fund”) annual report for the fiscal year ended June 30, 2012. This past fiscal year began on a volatile note, as the debt ceiling debate and subsequent downgrade of United States Treasuries were a catalyst for last summer’s sell-off. As the year progressed, European debt woes continued to drag on the markets. However, the U.S. equity markets have been resilient and company earnings have remained strong. During the Fund’s fiscal year, the Standard & Poor’s 500 Total Return Index (the “S&P 500”) produced a respectable return of 5.45%. For the fifth consecutive fiscal year, and the sixth of the previous seven, the Fund outperformed the S&P 500, its primary benchmark. The risk profile of the Fund’s investment strategies helped weather the volatile markets, ultimately resulting in a fiscal year return of 5.90% (net of fees and expenses). The performance was strongest in the first half of the fiscal year (7/1/11 through 12/31/11), when the Fund was flat (0.01% return), but the market was down -3.69%. The Fund’s emphasis on high quality dividend-paying securities was the primary contributor to this stability during the summer sell-off. At the onset of 2012, the market rallied on European optimism, with the S&P 500 having its best first quarter since 1998. Typically in such a strong bull market, we would anticipate underperformance, as the Fund’s portfolio securities generally have a lower risk profile than the overall market. Today, Cutler is cautious on equities. While the U.S. markets have been among the world’s best, the headwinds are significant. The European crisis has contributed to a slow-down in Asia (India just downgraded its Gross Domestic Product growth outlook to “only” 8%), a region which has been the primary driver of earnings growth in recent years. We continue to believe the possibility of a Chinese slow-down remains the greatest risk to equity prices in the coming year. The bullish case for equities remains two-fold: first, Federal Reserve stimulus, and second, long-term value creation. In the short-term, the Federal Reserve has hinted that it will take action that will have a positive impact on equity prices. Wall Street has a collection of idioms, one of which is, “don’t fight the Fed.” This idiom may prove true in the short-term. Over the longer-term, equities remain attractive as an asset-class. In fact, in the 10 year period ended June 30, 2012, the Fund returned 70.25% (cumulative, net of fees); this, despite the worst market sell-off in nearly a century, several wars, a budget imbalance, and now a European credit crisis. We believe equities remain an appropriate place for investors who maintain a long-term time horizon. Thank you for your continued support. Sincerely, Matthew C. Patten Chairman The Cutler Trust Erich M. Patten Portfolio Manager Cutler Investment Counsel, LLC 3 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS (Continued) Before investing you should carefully consider the Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. The views in the letter above and the Management Discussion of Fund Performance below were those of the Cutler Trust’s investment adviser as of June 30, 2012 and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. 4 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Fund perform last year? The Fund outperformed the S&P 500 by 0.45% during the fiscal year ended June 30, 2012, net of fees and expenses. The Fund’s total return was 5.90%. 2) What were the most significant market factors affecting the Fund’s performance during the past year? Market factors included: 1) Consistent volatility, favoring lower beta (risk). Domestic government policy and European sovereign-debt were the primary contributors to the volatility. 2) Dividends as an attractive investment characteristic. 3) Federal Reserve “Quantitative Easing,” which was a positive stimulus for equities. 4) Continued earnings growth from S&P 500 companies. 3) Why did the Fund outperform relative to the benchmark? The Fund’s outperformance can be attributed to the volatile markets in the first half of the fiscal year. The Fund’s portfolio maintained a lower risk profile than the S&P 500, as measured by the Fund’s beta, and in times of market uncertainty, this lower risk profile contributed to the Fund’s return. The Fund “gave back” much of the outperformance during the first half of the fiscal year in the 1st quarter of 2012, where the S&P 500 gained 9.49% in just 3 months, while Fund returned 5.89%. In such strong bull markets, we would anticipate lagging the overall market due to the risk-profile of the portfolio. Not surprisingly, the Fund outperformed the S&P 500 by 1.50% in the final quarter of the fiscal year, when the S&P 500 was down 2.75%. Overall, we believe the Fund benefited positively from the investment adviser’s investment philosophy and stock selection. Last year, we reported that sector allocation was the primary driver of outperformance, as the underweight to Financials was a strong contributor versus the S&P 500. An analysis of the portfolio’s attribution from this past year shows that stock selection had the greatest impact toward this past year’s outperformance. Stock selection in the Consumer Discretionary and Financials sectors contributed most to this outperformance, as the Fund’s performance in these two sectors was the strongest relative to the S&P 500. This provides support that the companies in the portfolio are operating well and we believe it bodes well as an endorsement for the current management of these underlying companies. 4) What strategies did you use to manage the Fund? Cutler’s investment process focuses on dividends as the primary driver of investment returns. The strategy was not changed in the previous year, and the investment adviser’s management of the Fund was consistent with previous years. Holdings in the portfolio generally maintain a 10-year record of consistent dividend payments, and hold at least $2 billion minimum capitalization, with 5 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) the vast majority having a market capitalization greater than $10 billion. We seek relative value as compared to other companies in similar industries. The Fund has a value bias but is benchmarked to the S&P 500. The strategy is further detailed in the Fund’s prospectus. 5) What were the primary strategic factors that guided your management of the Fund? The investment adviser’s dividend criteria have been the primary strategy factor used in managing the Fund this past year. The portfolio managers continue to focus on companies with a strong dividend history and attractive current yields. For the third consecutive year, portfolio turnover has been lower than average. Over the past seven years, turnover has averaged about 16%. In the past three years, turnover has been 13%, 15%, and 9% (this year). The primary reason for the lower portfolio turnover has been the large number of transactions that took place during the financial crisis of 2008, as well as our adherence to the current market positioning. The investment manager continues to believe that the Fund is well positioned for a slow-growth and/or recessionary environment, and we are constantly reviewing our outlook to ensure the portfolio is positioned accordingly. The most recent portfolio transaction reflects this defensive outlook, as Union Pacific was sold in favor of Microsoft. The portfolio managers were attracted to Microsoft’s strong balance sheet and increasingly attractive dividend yield. Microsoft has just recently completed its 10th consecutive year of dividend payments. Union Pacific was sold due to its higher sensitivity to economic growth, in a move intended to reduce overall portfolio volatility. 6) What were some of the key trends in each of the regions/significant industries the Fund invests in? The Fund’s portfolio holdings remain 100% domiciled in the U.S., and the strategies employed do not have any specific regional bias. During the past fiscal year, the strongest performing sector of the market was Utilities, with a 15.06% return. It is worth noting that Consolidated Edison was sold from the portfolio due to valuation concerns. Telecommunication Services (14.47%) and Consumer Staples (13.97%) rounded out the top-three performing sectors of the market. All three of these sectors are considered defensive, and strong performance by these sectors indicates to us that investors are positioning their portfolios conservatively. On the negative side, more economically sensitive sectors of the market were the worst performing: Energy (-8.16%), Materials (-6.66%), and Financials (-2.37%). During the past fiscal year, the Fund’s most underweighted sectors versus the S&P 500 were Information Technology and Financials, and the most overweighted sectors were Materials and Industrials. 6 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) 7) Which securities contributed most to the Fund’s performance? 1) Walt Disney Co. 2) Home Depot, Inc. 3) Bristol-Myers Squibb Co. 4) Verizon Communications, Inc. 5) Intel Corp. 8) Which securities most hurt the Fund’s performance? 1) National Fuel Gas Co. 2) Caterpillar, Inc. 3) United Technologies Corp. 4) Emerson Electric Co. 5) Texas Instruments, Inc. 7 CUTLER EQUITY FUND PERFORMANCE INFORMATION June 30, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended June 30, 2012) 1 Year 5 Years 10 Years Cutler Equity Fund 5.90% 2.38% 5.46% S&P 500 Total Return Index 5.45% 0.22% 5.33% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Cutler Equity Fund (the “Fund”) is managed pursuant to an equity income strategy. The investment adviser and Board of Trustees believe the S&P 500 Total Return Index is the most appropriate benchmark for the Fund due to its focus on large capitalization securities and broad index membership. 8 CUTLER EQUITY FUND PORTFOLIO INFORMATION June 30, 2012 (Unaudited) 9 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2012 Shares COMMON STOCKS — 96.9% Value Consumer Discretionary — 13.2% Hotels, Restaurants & Leisure — 3.1% McDonald's Corp. $ Media — 3.4% Walt Disney Co. (The) Multiline Retail — 3.2% Nordstrom, Inc. Specialty Retail — 3.5% Home Depot, Inc. (The) Consumer Staples — 11.6% Beverages — 2.5% PepsiCo, Inc. Food & Staples Retailing — 2.0% Sysco Corp. Food Products — 2.2% Archer-Daniels-Midland Co. Household Products — 4.9% Kimberly-Clark Corp. Procter & Gamble Co. (The) Energy — 9.7% Oil, Gas & Consumable Fuels — 9.7% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 (a) Financials — 12.0% Capital Markets — 2.2% Charles Schwab Corp. (The) Commercial Banks — 2.6% M&T Bank Corp. Consumer Finance — 3.9% American Express Co. 10 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 96.9% (Continued) Value Financials — 12.0% (Continued) Insurance — 3.3% Chubb Corp. (The) $ Health Care — 11.3% Health Care Equipment & Supplies — 2.2% Becton, Dickinson and Co. Pharmaceuticals — 9.1% Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Industrials — 9.7% Aerospace & Defense — 5.2% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 2.2% Emerson Electric Co. Machinery — 2.3% Caterpillar, Inc. Information Technology — 13.2% IT Services — 4.4% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 5.9% Intel Corp. Texas Instruments, Inc. Software — 2.9% Microsoft Corp. Materials — 7.4% Chemicals — 5.7% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 1.7% Nucor Corp. 11 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 96.9% (Continued) Value Telecommunication Services — 6.1% Diversified Telecommunication Services — 6.1% AT&T, Inc. $ Verizon Communications, Inc. Utilities — 2.7% Gas Utilities — 2.7% National Fuel Gas Co. Total Common Stocks (Cost $35,695,876) $ Shares MONEY MARKET FUNDS — 3.5% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.13% (b) (Cost $1,727,344) $ Total Investments at Value — 100.4% (Cost $37,423,220) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See accompanying notes to financial statements. 12 CUTLER EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for investment securities purchased Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 13 CUTLER EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended June 30, 2012 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Professional fees Trustees’ fees and expenses Shareholder servicing fees (Note 3) Registration and filing fees Insurance expense Custody and bank service fees Postage and supplies Printing of shareholder reports Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 14 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended June 30, 2012 Year Ended June 30, 2011 FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 15 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Years Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of year $ Total return (a) 5.90% 34.73% 16.82% (24.06%
